DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 Line 4 reading “and catheter hub” should read --and said catheter hub--.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities: Claim 1 Line 16 reading “and first introducer needle position” should read --and said first introducer needle position--.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities: Claim 1 Lines 17-18 reading “and introducer needle” should read --and said introducer needle--.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities: Claim 1 Line 20 reading “second introducer needle and separates” should read --second introducer needle position and separates--.  Appropriate correction is required.

Claim 2 is objected to because of the following informalities: Claim 1 Lines 3-4 reading “the deployed position to retain” should read --the deployed second position to retain--.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities: Claim 5 Line 3 reading “and introducer needle” should read --and said introducer needle--.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities: Claim 7 Line 4 reading “said first position” should read --said retracted first position--.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities: Claim 8 Line 13 reading “and needle” should read --and said introducer needle--.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities: Claim 8 Line 15 reading “and needle” should read --and said introducer needle--.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities: Claim 8 Line 17 reading “and second” should read --and the second--.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities: Claim 8 Line 21 reading “and introducer needle” should read --and said introducer needle--.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities: Claim 9 Line 4 reading “the deployed second position” should read --the second position--.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities: Claim 12 Line 3 reading “said distal end of said catheter hub, and where said distal end” should read --a distal end of said catheter hub, and where a distal end--.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities: Claim 12 Line 4 reading “second position” should read --second introducer needle position--.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities: Claim 12 Lines 4-5 reading “retract said needle” should read --retract said introducer needle--.  Appropriate correction is required.

Claim 14 is objected to because of the following informalities: Claim 14 Line 2 reading “introducing needle” should read --introducer needle--.  Appropriate correction is required.

Claim 15 is objected to because of the following informalities: Claim 15 Line 8 reading “in said second” should read --in said deployed second--.  Appropriate correction is required.

Claim 15 is objected to because of the following informalities: Claim 15 Line 10 reading “and introducer” should read --and said introducer--.  Appropriate correction is required.

Claim 19 is objected to because of the following informalities: Claim 19 Line 4 reading “said second extended position” should read --said second needle carrier position--.  Appropriate correction is required.

Claim 20 is objected to because of the following informalities: Claim 20 Line 3 reading “and actuator” should read --and said actuator--.  Appropriate correction is required.

Claim 21 is objected to because of the following informalities: Claim 21 Line 1 reading “a sleeve” should read --the sleeve--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Lines 5-6 of Claim 7 read “moves said catheter and needle to the second introducer needle position.” This limitation implies that the catheter is moved to the second introducer needle position. However, Claim 1 states that the catheter is “movable between a first catheter position and a second catheter position” in Lines 4-5. It is unclear from the claims whether the first and second catheter positions are the same as the first and second introducer needle positions. Appropriate correction and/or clarification is required. 

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 20 recites the limitation "the respective second positions" in Line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner recommends reciting the actual positions of these structures as first recited in independent Claim 15. Appropriate correction and/or clarification is required. 

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-5 and 9-20 of U.S. Patent No. 10,434,247, hereinafter Patent ‘247. Although the claims at issue are not identical, they are not patentably distinct from each other because the language of the claims fail to materially distinguish from one another. 

Re Claim 1, Patent ‘247 discloses in Claim 1 a catheter insertion device comprising: a housing having a base: a catheter coupled to a catheter hub positioned in said housing, said catheter and catheter hub movable between a first catheter position and a second catheter position with respect to said base; a needle carrier having an introducer needle, said introducer 

Re Claim 2, Patent ‘247 discloses in Claim 2 wherein said actuator includes a detent and said housing includes a recess configured for receiving said detent when said actuator is in the deployed position to retain said actuator in the deployed position and where said actuator engages said catheter hub to retain said catheter hub in the second catheter position after separation of said needle carrier from said catheter hub.

Re Claim 3, Patent ‘247 discloses in Claim 1 wherein said catheter hub has a first end contacting said actuator and a second distal end removably coupled to said needle carrier.

Re Claim 4, Patent ‘247 discloses in Claim 3 wherein said actuator includes a sleeve and where said needle carrier is slidable on said sleeve, said needle carrier sliding on said sleeve from said second introducer needle position to said first introducer needle position when said needle carrier separates from said catheter hub and said actuator is in the deployed second position.

Re Claim 5, Patent ‘247 discloses in Claim 4 a spring extending between said base and said needle carrier to spring bias said needle carrier and introducer needle from the second introducer needle position to said first introducer needle position on said sleeve when said actuator is in the deployed second position.

Re Claim 6, Patent ‘247 discloses in Claim 1 wherein said catheter hub is positioned in said needle carrier when said catheter hub is in the first catheter position, and where said spring surrounds said catheter hub and surrounds said needle carrier.

Re Claim 7, Patent ‘247 discloses in Claim 5 wherein said needle carrier has a distal end with a needle carrier detent projecting inwardly and releasably coupled to an outwardly projecting catheter hub detent, whereby moving said actuator from said first position to said deployed second position moves said catheter and needle to the second introducer needle position, and where said base has a detent to engage said distal end of said needle carrier when 

Re Claim 8, Patent ‘247 discloses in Claim 9 a catheter insertion device comprising: a housing having a base; a catheter hub having a catheter movable between a first catheter position and a second catheter position with respect to said base; a needle carrier having an introducer needle within said catheter and movable between a first introducer needle position and a second introducer needle position with respect to said base, where said catheter hub is received in said needle carrier when said catheter hub is in the first catheter position and where said needle carrier is releasably coupled to said catheter hub; and an actuator movable with respect to said base, said catheter hub and catheter being movable with said actuator from said first catheter position to said second catheter position, said actuator being movable between a first position where said catheter and needle are in the first catheter position and first introducer needle position within the base and a second position where said catheter and needle are in the second catheter position and second introducer needle position, said needle carrier engaging said base when said needle carrier and catheter hub are in the second catheter position and second introducer needle position to separate said needle carrier from said catheter hub; and a spring extending between said base and said needle carrier to bias said needle carrier and introducer needle to said first introducer needle position when said needle carrier separates from said catheter hub, and where said actuator engages said catheter hub to retain said catheter and catheter hub in the second catheter position when said actuator is in the deployed second position.

Re Claim 9, Patent ‘247 discloses in Claim 10 wherein said actuator has an outer surface with an outwardly extending detent and said housing includes a recess for receiving said detent when said actuator is in the deployed second position to retain said actuator in the second position and where said actuator engages said catheter hub to retain said catheter hub in the second catheter position after separation of said needle carrier from said catheter hub.

Re Claim 10, Patent ‘247 discloses in Claim 11 said catheter hub having a first end contacting said actuator and a second distal end with a coupling detent for removably coupling with a detent on said needle carrier.

Re Claim 11, Patent ‘247 discloses in Claim 12 wherein said needle carrier forms a sleeve surrounding said catheter hub and is slidable on a sleeve of said actuator when said needle carrier separates from said catheter hub.

Re Claims 12 and 13, Patent ‘247 discloses in Claim 5 wherein said needle carrier has an inwardly extending detent for removably coupling to said distal end of said catheter hub, and where said distal end of said needle carrier contacts said base when moved to said second introducer needle position to separate said detent from said distal end of said catheter hub to retract said introducer needle with respect to said catheter; and wherein said base has a detent to contact said needle carrier to separate said detent on said needle carrier from said catheter hub.

Re Claim 14, Patent ‘247 discloses in Claims 13 and 14 wherein said introducing needle is a cannula connected to a fluid supply for supplying a pharmaceutical agent to said catheter, and where said cannula has a first section received in said catheter and a connecting section extending through an opening in a side wall of said needle carrier.

Re Claim 15, Patent ‘247 discloses in Claims 15 and 17 a catheter insertion device comprising: a housing having a base; an actuator coupled to said housing and being movable between a retracted first position and a deployed second position; a catheter hub within said housing and having a catheter, said actuator engaging said catheter hub for moving said catheter hub and catheter from a first catheter position disposed within said housing and a second catheter position extending from said housing when said actuator is in said second position; a needle carrier and introducer needle slidably received in said actuator and slidable between a first needle carrier position with respect to said actuator and catheter hub, and a second needle carrier position, and where said needle carrier is releasably coupled to said catheter hub; and said introducer needle received in said catheter, where said needle carrier, introducer needle and catheter are movable to the second catheter position and second needle carrier position by movement of said actuator, and where said needle carrier separates from said catheter hub when said catheter hub is at said second catheter position to retract said needle carrier and introducer needle into said actuator, and where said actuator engages said catheter hub to retain said catheter hub in the second catheter position when said actuator is in the second position.

Re Claim 16, Patent ‘247 discloses in Claim 16 a spring positioned between said needle carrier and said base to bias said needle carrier to the first needle carrier position.

Re Claim 17, Patent ‘247 discloses in Claim 6 wherein said needle carrier is a sleeve having an axial passage and where said needle carrier slides on a sleeve of said actuator when said needle carrier separates from said catheter hub.

Re Claim 18, Patent ‘247 discloses in Claim 17 wherein said catheter hub has an outwardly extending detent at a distal end thereof, and said needle carrier has an inwardly extending detent to removably couple with said detent on said catheter hub.

Re Claim 19, Patent ‘247 discloses in Claim 18 wherein said base has a detent extending toward said needle carrier and positioned to contact a distal end of said needle carrier when said needle carrier is moved to said second needle carrier position.

Re Claim 20, Patent ‘247 discloses in Claim 19 wherein said distal end of said needle carrier contacts said detent on said base before said catheter hub and actuator are in the respective second positions to separate said needle carrier from said catheter hub.

Re Claim 21, Patent ‘247 discloses in Claim 20 wherein the sleeve of said actuator includes a longitudinal slot and where said introducer needle has a connecting portion extending through said slot and slides longitudinally in said longitudinal slot.

Re Claim 22, Patent ‘247 discloses in Claim 8 wherein said actuator has a sleeve surrounded by the side wall, said needle carrier having an annular shape and slidably received on said sleeve of said actuator, and wherein a side wall and said sleeve of said actuator have a longitudinal slot, and where said introducer needle has a connecting portion connected to a fluid supply and where said connecting portion extends transversely through said longitudinal slot and slides longitudinally through said longitudinal slot with sliding movement of said needle carrier relative to said actuator.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Cole et al. (USPGPub 2017/0028128), Politis et al. (USPGPub 2014/0058353), Faust et al. (USPGPub 2005/0101912), Jacobs (USPN 5,312,364), Rieck (USPGPub 2015/0174319), Gyrn (USPGPub 2015/0164545), Baker et al. (USPGPub 2015/0100024), Constantineau et al. (USPGPub 2014/0163523), Raymond et al. (USPN 8,409,145), Yokoi et al. (USPN 7,740,613), Miskinyar (USPN 4,894,054), and Miller et al. (USPGPub 2008/0140014).

Terminal Disclaimer
A terminal disclaimer may be effective to overcome a nonstatutory double patenting rejection over a reference patent (37 CFR 1.321(b) and (c)).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        03/23/2022